FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MICHAEL D. BRAMBLES,                           No. 01-55716
             Petitioner-Appellant,                D.C. No.
                v.                              CV-00-08180-
W. A. DUNCAN, Warden; C. A.                       MMM
TERHUNE, Director, California                     ORDER
Department of Corrections,                     WITHDRAWING
           Respondents-Appellees.
                                                 OPINION

                       Filed April 11, 2005

   Before: David R. Thompson and Johnnie B. Rawlinson,
        Circuit Judges, and William W Schwarzer,*
                   Senior District Judge.


                             ORDER

   The previous opinion filed June 3, 2003, slip op. page
7173, amended September 2, 2003, slip op. page 12539, and
appearing at 330 F.3d 1197 (9th Cir. 2003), is withdrawn. It
may not be cited as precedent by or to this court or any dis-
trict court of the Ninth Circuit.




  *The Honorable William W Schwarzer, Senior United States District
Judge for the Northern District of California, sitting by designation.

                                4121
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.